PER CURIAM
Lazaro Guerra-Hernandez ("Guerra-Hernandez") appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Guerra-Hernandez alleges that the motion court erred in denying his motion because he would not have pleaded *176guilty had plea counsel not erroneously advised him that by pleading guilty he would only be sentenced to a 120-day treatment program under Section 559.115. Because the record conclusively demonstrates that Guerra-Hernandez's guilty plea was voluntary and his reliance on plea counsel's sentencing prediction was unreasonable, we affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).